      Case 18-02048-lmj13     Doc 20    Filed 11/19/18 Entered 11/19/18 11:24:20    Desc Main
                                       Document      Page 1 of 1




                                                          Date entered on docket:
                                                          November 19, 2018




                                                        /s/ Lee M. Jackwig
lmj




        Parties receiving this Order from the Clerk of Court:
        Electronic Filers in this Chapter Case
